Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1 and 4 do not have descriptive text labels to accompany the boxes in the flowcharts.  The numerical descriptions to inform sufficiently as to the steps in the processes depicted in Figures 1 and 4.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, US 2013/0110316 A1, in view of Tatourian, et al., US 2016/0280224 A1.

a control unit (¶ 46; ECU 20 of Figure 2); 
a communication device for receiving data from a server or from the infrastructure device (¶ 38; infrastructure communication unit 38 o Figure 2); and 
a sensor arrangement for capturing vehicle data or environmental data (¶¶ 45-46; sensors 40 and 41 of Figure 2).  
Ogawa does not expressly teach that the control unit determines the location of the stopping point at the infrastructure device based at least in part on the data and the vehicle data or environmental data.  Tatourian teaches that the control unit determines the location of the stopping point at the infrastructure device based at least in part on the data and the vehicle data or environmental data (¶¶ 40, 53; based on current vehicle speed).  It would have been obvious to a person of skill in the art, at the time of the invention, to use the driver assistance system of Ogawa to determine positional information of the vehicle, as Tatourian teaches, in order to help the vehicle determine safe following distances, and to determine a distance that the vehicle can travel before it has to refuel.
As per Claim 2, Ogawa teaches that the control unit modifies an operating strategy of the vehicle based at least in part on the determined position of the stopping point (¶¶ 41-42; e.g., a pedestrian crossing or a traffic light).
As per Claim 3, Ogawa teaches that the selected operating strategy includes a speed of the vehicle (¶ 45; from vehicle speed sensor 40 of Figure 2), a braking point, a braking force (¶ 49), a lane to be used and/or a recuperation power.

As per Claim 5, Ogawa the vehicle data and/or environmental data comprise at least one of: a distance to a second vehicle traveling in front, a speed (¶¶ 58-59), a gas pedal position (¶¶ 45-46), a brake pedal position (¶¶ 45-46), a current gear, a current position (¶ 50), a steering angle (¶ 56), a relative speed with respect to the second vehicle, and/or a driving behavior of the driver.
As per Claim 6, Ogawa does not expressly teach that the communication device interchanges data in a bidirectional manner with the server and/or with the infrastructure device via WLAN, Bluetooth, LTE, UMTS, and/or 5G.  Tatourian teaches that the communication device interchanges data in a bidirectional manner with the server and/or with the infrastructure device via WLAN, Bluetooth, LTE, UMTS, and/or 5G (¶¶ 15, 23, 51, 60).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 8, Ogawa teaches a vehicle (¶ 45; vehicle 10 of Figure 1) comprising: 
a motor driving at least one wheel (¶¶ 48-49); 
a cabin for a driver (¶¶ 56-57; where the steering wheel and dashboard are housed); and 
a driver assistance system for determining the position of a stopping point of a vehicle (¶ 61) at an infrastructure device (¶ 59; at a “traffic light location”), the system comprising: 
a control unit (¶ 46; ECU 20 of Figure 2); 
a communication device for receiving data from a server or from the infrastructure device (¶ 38; infrastructure communication unit 38 of Figure 2); and 
a sensor arrangement for capturing vehicle data or environmental data(¶¶ 45-46; sensors 40 and 41 of Figure 2). 

As per Claim 9, Ogawa teaches a method for determining a position of a stopping point of a vehicle (¶ 61) at an infra-structure device (¶ 59; at a “traffic light location”), the method comprising: 
capturing vehicle data or environmental data using a sensor arrangement (¶¶ 45-46; with sensors 40 and 41 of Figure 2); and 
receiving infrastructure data from a server or from the infrastructure device using a communication device (¶¶ 47, 50). 
Ogawa does not expressly teach determining the position of the stopping point based at least in part on the vehicle data or the environmental data and the infrastructure data received by the communication device.  Tatourian teaches determining the position of the stopping point based at least in part on the vehicle data or the environmental data and the infrastructure data received by the communication device.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of collecting a set of data from a set of sensors, and processing these data to determine a present situation of a vehicle. This judicial 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016, or you can reach supervisor Thomas Black at (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661